WAYMOND M. BROWN, Judge, concurring. I agree that this case must be affirmed, but write separately to set forth a somewhat different analysis. I. No Discovery Violation Occurred The majority opinion suggests, but stops short of holding, that a discovery violation occurred in this case. Such a conclusion would be incorrect for two reasons. First, our supreme court has held that the prosecution is not required to disclose information that is already accessible to the defendant.1 It is undisputed that Smith’s handwritten letter to the trial court was contained in the circuit court’s public file and was freely available to him. Therefore, no discovery violation can be said to have occurred. Second, the letter was rebuttal evidence and was therefore not required to be disclosed.2 In McDaniel v. State, under similar circumstances, our supreme court held that there was no |indiscovery violation.3 In that case, the defendant testified, on direct examination during the defense’s case-in-chief, that he had never been arrested or convicted of a felony. On cross-examination, the prosecutor questioned him about two felony arrests that the prosecutor had learned of the day before but had not disclosed to the defense. On appeal, McDaniel’s attorney argued — as counsel for Smith does here — that if the State had supplied him with the information about the prior arrests, he would not have allowed McDaniel to put his credibility at risk by testifying as he did. The supreme court rejected this argument, holding that the cross-examination about the prior arrest was proper because McDaniel had specifically denied having had a prior arrest on direct, so the testimony concerning the prior arrests was “purely and genuinely rebuttal” and the State was not required to furnish the information about the arrests in discovery.4  Similarly, in this case Smith testified on direct examination that he did not rob anyone, did not have a gun or point it at anyone, and in general gave an account of events that was radically different from that of the State’s -witnesses. The prosecutor then cross-examined Smith using the newly-discovered letter5 in direct response to Smith’s testimony during the defense’s case-in-chief, for the purpose of refuting that testimony. As such, it was by nature rebuttal evidence that the State was not obligated to furnish to the defense under the rules of |ndiscovery. Since the only evidence the defense presented in its casein-chief was Smith’s testimony, it was inevitable that any rebuttal evidence the State could present would challenge or undermine his credibility. II. No Showing of Prejudice I write this concurrence also because the majority opinion suggests that only the “language of Barms ” prevents the holding that a reversible discovery violation occurred. This understates both the strength of the rule and the quantum of evidence supporting the jury’s verdict against Smith. Our supreme court has held on multiple occasions that when the State fails to provide information during discovery, the appellant must show prejudice — that is, must show that the omission was sufficient to undermine the confidence in the outcome of the trial — to obtain a reversal, and prejudice does not exist when a defendant already has access to the information the State did not disclose.6 In Barnes, the supreme court specifically rejected the appellant’s argument that he was prejudiced because the State caught him in a lie about the letter, stating that it was “unwilling to hold that a defendant should be permitted to benefit from his own fabrication.”7 Likewise, Smith was not prejudiced just because the State caught him in a lie, and the trial court did not err in not allowing him to benefit from his own fabrication. |12Finally, Smith’s argument that he was prejudiced by the prosecution’s use of his letter is without merit in light of the fact that there was ample other evidence that he committed the robberies and used a gun to do so.8 For example, six witnesses testified that Smith robbed them and gave consistent descriptions of his clothing, firearm, and actions. Responding police officers testified that a jacket and cap matching the witnesses’ descriptions were found at the scene of robberies; that one victim’s wallet fell out of the jacket when it was picked up; and that another victim’s cell phone was found immediately nearby.9 In addition, a State firearm expert matched expended bullet casings with the pistol found at the scene, corroborating the victims’ testimony that Smith was armed and had fired the gun, and a photograph of a bullet hole in one victim’s trailer was entered into evidence, corroborating the victim’s testimony that Smith shot at his trailer. Therefore, I respectfully concur.  . Lowry v. State, 364 Ark. 6, 216 S.W.3d 101 (2005); Johninson v. State, 317 Ark. 431, 878 S.W.2d 727 (1994).   . Pyle v. State, 314 Ark. 165, 862 S.W.2d 823 (1993); Asher v. State, 303 Ark. 202, 795 S.W.2d 350 (1990); Kincannon v. State, 85 Ark.App. 297, 151 S.W.3d 8 (2004).   . 294 Ark. 416, 743 S.W.2d 795 (1988).   . Id. Genuine rebuttal evidence is evidence offered in response to that presented by the opposing party. Birchettv. State, 289 Ark. 16, 708 S.W.2d 625 (1986). The rationale for not requiring disclosure is that the State cannot know or disclose what evidence is needed for rebuttal until the defense presents its case. Kincannon, supra.   . The State did not attempt to enter the letter into evidence.   . Lowry v. State, 364 Ark. 6, 216 S.W.3d 101 (2005); Barnes v. State, 346 Ark. 91, 55 S.W.3d 271 (2001); Marts v. State, 332 Ark. 628, 968 S.W.2d 41 (1998); Esmeyer v. State, 325 Ark. 491, 930 S.W.2d 302 (1996); Johninson v. State, 317 Ark. 431, 878 S.W.2d 727 (1994).   . 346 Ark. 91, 103, 55 S.W.3d 271, 280 (2001).   . See, e.g., Hill v. State, 370 Ark. 102, 257 S.W.3d 534 (2007); cf. Bennett v. State, 297 Ark. 115, 759 S.W.2d 799 (1988) (finding admission of defendant's statement, which was discovered by State moments before witness testified, to be overwhelmingly prejudicial because it was the only evidence of any statement or act by defendant that contradicted his testimony).   .The victims testified that Smith took those items in the robberies.